The parties disagree as to whether the shipment was an interstate or intrastate one. In the view we take of the record it was of no importance whether it was the one or the other. For on the facts of the case we think the rights and liabilities of the parties must be determined with reference to the rules of the common law, whether it was an interstate or intrastate shipment.
The trial court found that appellants received the Chicago, Milwaukee St. Paul car 500752 of the Missouri Pacific Railway Company at Texarkana June 1, and transferred same to Longview, where it delivered the car to appellee June 13, 1917, "under," quoting, "the same seals and in the same conditions as received from the Missouri Pacific Railway Company." If they did that, and if the trial court meant by the finding, as in the light of the testimony he clearly did, that when appellants delivered the car to appellee it contained the quantity of oats it contained when they received it, appellants, in the absence, as was the case, of a valid contract or a statute changing their common-law liability, were not liable to appellee for the shortage in the quantity of the oats as determined by said court. For by the common law they were not liable for loss or damage to the shipment which did not occur on their own lines. 10 C.J. p. 544; Railway Co. v. Cox, 106 Tex. 74,157 S.W. 745.
Whether appellee Smith was entitled to recover anything of appellants on account of damages he suffered by reason of a decline in the market value of the oats, which the trial court found occurred, depended (1) on whether the time consumed by appellants in transporting the shipment to Longview was unreasonable time or not, and if it was (2) whether a decline in the market value of the oats occurred between the time same were delivered to appellee and the time they should have been delivered to him. The trial court did not find whether the time consumed by appellants in transporting the oats to Longview was unreasonable or not, and, if he had found it was unreasonable, his finding "that there was a decline in the market value of the oats of seven cents per bushel from May 3, to June 13, 1919," did not warrant the judgment so far as it was in appellee's favor for damages on that account. The oats were not delivered to appellants for transportation to Longview until June 1, 1917. Appellants were entitled to a reasonable time after that date in which to transport and deliver them to appellee at Longview, and they would be liable only for the depreciation in the market value of the oats, if any there was, between the time they should and the time they did so transport and deliver them.
The judgment will be reversed, and the cause will be remanded to the court below for a new trial.